THIS was an appeal of murder, the proceedings where.of are as follows, to wit;
44 Command was given to the sheriff of Frederick “ County, that if Sarah Soaper, tvidow, who was the wife 56 of Thomas Soaper, should make him secure of prosecu-. 44 ting her clamour, then he should attach Negro Tom, M (the slave of John Gantt,) late of Frederick County, 61 labourer, by his body, so that he might have him before 54 the Justices of his Lordship’s Provincial Court, to be 44 held at the City of Annapolis, on the second Tuesday of 44 September then next, to answer unto the aforesaid Sarah, 44 for the death of the aforesaid Thomas Soaper, formerly 54 her husband, wherewith she appealed him j and that 44 he should have then and there that writ, &c.
44 At which said second Tuesday of September, to wit, 44 the 10th day of the same month in the year 1765, being 44 the day of the return of the foregoing recited writ, comes 44 the said Sarah Soaper, by Edmund Key, her attorney; 44 and the sheriff of Frederick Count)7, to whom the same 44 writ was directed, makes return thereof to the Court 44 here thus endorsed, to wit: Pledges for prosecuting, "c John Cooke, Esquire, and Major Joseph Sim.
44 Geo. Murdoch, Sheriff.
44 Cepi Geo. Murdoch, Sheriff
44 And the said Sarah Soaper, by her attorney aforesaid, 44 declares against the said Negro Tom in the plea afore44 said, as follows, to wit s
44 Maryland, to wit s Negro Tom, late of Frederick ■54 County, labourer, formerly the slave of Jolm Gantt, otf *228“ Prince George’s County, gentleman, but now the slave “ of Samuel Swearingen, of Frederick County, inn-holder, “ was attached by his body to answer unto Sarah Soaper, sc widow, who was the wife of Thomas Soaper, of the “ death of the aforesaid Thomas Soaper, formerly her husband, whereof she appeals him, the said Negro Tom; “ and yohn Cooke and yoseph Sim, of Prince George’s “ County, are pledges of prosecuting.
“ And whereupon the said Sarah, by Edmund Key, her tl attorney, according to the form of the statute in such “ cases made and provided, within one year appeals the “ aforesaid Negro Tom of this, that the aforesaid Thomas “ Soaper, being in the peace of God, and the Right “ Honourable the Lord Proprietary that now is, • at the “ parish of Shieen Anne’s in Prince George’s County, on “ the, &c. (as in an indictment for murder,) and if the “ aforesaid Negro Tom, the felony and murder aforesaid, “ upon him, the said Negro Tom in form aforesaid, impou seel, will deny, she, the said Sarah Soaper, is here ready “ to prove the same, as the Court shall order and direct» “ And the aforesaid Negro Tom being called, appears under the custody of the sheriff of Frederick County, to “ whom the writ aforesaid, for that purpose, was directed, a and being demanded how, of the premises in the declara* “ tion aforesaid, above on him imposed, he would acquit “ himself, saith thathe is not in any wise guilty thereof; and “ of thishe puts himself upon the country: And the said fí S. -S', in like manner, &c. Whereupon for trying the issue “ aforesaid, command is given to the sheriff of Anne “ Arundel County, that he immediately cause to come “ here twelve good and lawful men of his bailiwick, by “ whom, &c. &c. of which said precept the said sheriff, to wit, y. G. Esquire, makes return that he has here ready twelve, &c. who being duly elected, tried and “ sworn to say the truth in the premises in the declaration “ aforesaid contained, say on their oath that the said Ne- “ gro Tom is guilty of the premises in the same declara- *229“ don contained, in manner and form as said S. S. “ therein hath declared. Thereupon the said Negro Tom “ is committed to the custody of the sheriff of Anne Arun- “ del County, there to remain until, &c. who being present M takes charge of him accordingly.
“Afterwards, to wit: the 12th day of October, 1765, “ the appellant appears in proper person in Court here, and “ prays judgment against the said Negro Tom on the “ verdict aforesaid, that he may be hanged by the neck on “ the 2d day of November next, until he, the said Negro “ Tom, is dead.
“ Therefore it is considered by the Court here, that the “ said Negro Tom be, for the offence aforesaid, hanged by u the neck until he is dead, and that the execution of the “ said Negro Tom be on the 2d day of November next. , “ And thereupon the said Negro Tom is committed to the “ custody of the sheriff of Anne Arundel County, to be “ re-delivered to the sheriff of Prince George’s County. “ The sheriff of A. A. County being present, takes charge “ of him accordingly. In case the public should pay for “ the said Negro Tom, the Court value him at 53/. 6s. Sd, 85 Maryland currency.
See Lib. D. 3D. No. 9P fob 39.